Case 1:21-cv-01938-JPH-TAB Document 7 Filed 08/04/21 Page 1 of 3 PageID #: 47




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

ROBYN GRIFFITH,                                    )
                                                   )
                          Plaintiff,               )
                                                   )
                     v.                            )   No. 1:21-cv-01938-JPH-MG
                                                   )
WENDY CLENSY,                                      )
                                                   )
                          Defendant.               )

                                             ORDER

                    I.        Granting in forma pauperis status

      Plaintiff, Robyn Griffith's, motion to proceed in forma pauperis, dkt. [2], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows

Ms. Griffith to proceed without prepaying the filing fee, she remains liable for

the full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App'x 64,

65 (7th Cir. Jan. 15, 2019) ("Under 28 U.S.C. § 1915(a), a district court may

allow a litigant to proceed 'without prepayment of fees,' . . . but not without

ever paying fees."). No payment is due at this time.

                                       II.     Screening

      A. Screening standard

      The Court has the inherent authority to screen Ms. Griffith's complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

                                               1
Case 1:21-cv-01938-JPH-TAB Document 7 Filed 08/04/21 Page 2 of 3 PageID #: 48




In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

              [the] complaint must contain sufficient factual matter,
              accepted as true, to state a claim for relief that is
              plausible on its face. A claim has facial plausibility
              when the plaintiff pleads factual content that allows the
              court to draw the reasonable inference that the
              defendant is liable for the misconduct alleged.

       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

       B. The amended complaint 1

       Ms. Griffith alleges that Defendant, Wendy Clensy, "enforced human

trafficking by blackmail and bribery saying they worked for the federal

government." Dkt. 6 at 4. Ms. Griffith further alleges "discrimination under

color of law and ADA," specifically violations of her "civil rights as a federal

victim of violent crime with disabilities." Id. at 3.

       "To state a claim under § 1983, a plaintiff must allege a violation of a

right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under




1 Ms. Griffith filed an amended complaint, dkt. 6, without first seeking leave to amend. See
Fed. R. Civ. P. 15(a)(2). Since pro se complaints are held to a less stringent standard than
formal pleadings drafted by lawyers, the Court construes Ms. Griffith's amended complaint as
requesting leave to amend. See Perez, 792 F.3d at 776. The amended complaint, dkt. 6, is
now the operative pleading.

                                              2
Case 1:21-cv-01938-JPH-TAB Document 7 Filed 08/04/21 Page 3 of 3 PageID #: 49




color of state law." L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th

Cir. 2017) (internal quotation omitted). Ms. Griffith has not alleged that Ms.

Clensy is a "person acting under color of state law." Id. Thus, Ms. Griffith's

complaint must be dismissed for failure to state a claim.

      C. Conclusion

      Ms. Griffith shall have through September 3, 2021, to file an amended

complaint or otherwise show cause why this case should not be dismissed for

failure to state a claim.

SO ORDERED.

Date: 8/4/2021


Distribution:

ROBYN GRIFFITH
623 W. Smith Ave.
Bloomington, IN 47403




                                        3
